Citation Nr: 1137692	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  04-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a compensable rating for left shoulder dislocation for the period prior to April 17, 2008.

3.  Entitlement to a rating in excess of 10 percent for left shoulder dislocation for the period beginning April 17, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the RO that confirmed and continued noncompensable (zero percent) ratings for hypertension and a left shoulder disorder.  The Veteran appealed that decision, and in September 2006, the Board granted a 10 percent rating for the hypertension, but denied a compensable rating for the left shoulder disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In the October 2007 Joint Motion, and subsequent Court order, the parties (Court) agreed that remand was necessary to provide the Veteran with current VA examinations to evaluate the severity of his hypertension and left shoulder disabilities.

In compliance with the Court order, the Board, in January 2008, remanded the issues on appeal to the RO for the purpose of scheduling the Veteran for VA examinations to evaluate the severity of his hypertension and left shoulder disabilities.  In April 2008 the Veteran underwent VA examinations to evaluate the current severity of his hypertension and left shoulder disabilities.

Subsequently, the RO granted a 10 percent rating for the left shoulder disorder, effective April 17, 2008.  Thereafter, in a January 2010 decision, the Board denied a compensable rating for the left shoulder disability for the period prior to April 17, 2008; and, denied a rating in excess of 10 percent for the period beginning on April 17, 2008.  The issue of entitlement to a rating in excess of 10 percent for the hypertension was remanded for further development of the record.  The Veteran appealed the decision, regarding the denial of entitlement to increased ratings for the left shoulder disability, to the Court.  In August 2010, the Court granted a Joint Motion to vacate the January 2010 decision with regard to the denial of entitlement to increased ratings for the left shoulder disability (compensable rating prior to April 17, 2008; rating in excess of 10 for the period beginning April 17, 2008) and remanded the matter for further development.  To that end, in the Joint Motion, the parties acknowledged that the issue of entitlement to a rating in excess of 10 percent for the hypertension was not before the Court.

In a February 2011 decision, the Board again remanded these issues for additional development.


FINDINGS OF FACT

1.  The Veteran's hypertension is under control with medication with diastolic pressure less than 100 and systolic pressure less than 160.  Diastolic pressure is not predominantly 110 or more, nor is systolic pressure predominantly 200 or more.

2.  Since July 12, 2002, the Veteran's left shoulder disability is manifested by arthritis and motion above the shoulder level including consideration of limitation of motion due to functional loss attributable to pain.  Dislocation, ankylosis or limitation of motion at the shoulder level are not demonstrated by the objective evidence of record, including limitation of motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

2.  Since July 12, 2002, the criteria for the assignment of a 10 percent evaluation for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 5202 (2010).

3.  Since July 12, 2002, the criteria for the assignment of an evaluation in excess of 10 percent for the left shoulder disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Codes 5003, 5200-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a March 2011 letter that explained what information and evidence was needed to substantiate a claim for higher ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2011 letter, and opportunity for the Veteran to respond, the June 2011 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's October 2002, March 2007, April 2008, February 2011 and August 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to a rating in excess of 10 percent for hypertension.

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  For purposes of rating under this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  A rating of 10 percent requires diastolic blood pressure predominantly 100 or more or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more. 

The Veteran asserted that his hypertension was more severely disabling than indicated by the present evaluation.  

The Veteran's claim for an increased rating was received in July 2002.  Private medical records show that blood pressure readings in June 2002 of 128/85, in July 2002 of 120/88 and in August 2002 of 130/86.

As part of an employment examination in June 2002, the Veteran's blood pressure was recorded as 130/92.

On VA examination in November 2002 the Veteran reported that he had begun taking medication for his hypertension approximately 10 years earlier and that prior to that the disorder was controlled by diet and exercise.  Blood pressure readings were 150/97 and 140/98.  The diagnosis was essential hypertension.  

VA treatment records dated in March 2005 included blood pressure readings of 134/78.  It was noted his hypertension medication was continued.

VA treatment records dated in March 2006 included blood pressure readings of 132/76.

VA treatment records dated in November 2006 included blood pressure readings of 130/80.

VA treatment records dated in January 2007 included blood pressure readings of 138/80.

VA treatment records dated in July 2007 included blood pressure readings of 124/69.

The Veteran underwent a VA examination in April 2008.  The examiner noted that the Veteran was placed on antihypertensive medications 20 years ago and his current blood pressure was under control with these medications.  Blood pressure readings were 142/81 and 140/82 in the left arm and 146/90 and 144/92 in the right arm.  The diagnosis was essential hypertension that appeared to be under control with current medications.  He did not have any cardiac disease that could be found on examination.

VA treatment records dated in April 2010 included blood pressure readings of 138/86.

VA treatment records dated in July 2010 included blood pressure readings of 136/88.


VA treatment records dated in July 2010 included blood pressure readings of 137/90.

The Veteran underwent a VA examination in August 2011.  The Veteran was still describing ongoing treatment for his hypertension.  He reported that his blood pressure fluctuated.  He denied any heart conditions or other vascular conditions.  Blood pressure readings were 140/98, 138/90 and 138/86.  The diagnosis was essential hypertension controlled at this time with current medical therapy.  The examiner noted that the Veteran's hypertension involved diastolic pressure less than 100 on 3 readings and systolic pressure less than 160 on three readings.

The Board finds that entitlement to an increased evaluation in excess of 10 percent for hypertension is not established.  In order to receive a 20 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 110 or higher.  However, out of the multiple blood pressure readings recorded since the date of claim for an increased rating, none is 110 or higher.  Clearly, the Veteran's diastolic pressures have never been predominately 110 or higher at any point during this period as the highest diastolic reading was 98 in November 2002 and August 2011.  The criteria also allow for an increased evaluation if the systolic pressures are predominately 200 or higher, but the highest systolic pressure shown was the 150 obtained in November 2002.  This is nowhere close to the required criteria for a 20 percent evaluation.  Therefore, an evaluation in excess of 10 percent for hypertension is not possible.  38 C.F.R. § 4.104, Code 7101.

In reaching this decision, the Board has considered whether or not a staged rating is appropriate for the period on appeal.  Such a rating is not appropriate in this case. There are no blood pressure readings that would approximate the criteria for a higher evaluation.  There is no other medical evidence that would demonstrate a period of symptomatology that would merit an evaluation in excess of the 10 percent evaluation currently in effect.  Hart, supra.


II.  Left Shoulder Dislocation

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's left shoulder dislocation is currently rated at a noncompensable evaluation prior to April 17, 2008 and a 10 percent disability evaluation since April 18, 2008 under Diagnostic Code 5202.

The Board notes that the Veteran is left hand dominant.  His claim for an increased rating was submitted on July 12, 2002.

Under Diagnostic Code 5202, the following ratings apply with regard to the major extremity: a 20 percent rating is warranted for malunion characterized as either a moderate deformity.  A 30 percent rating is warranted for malunion characterized as marked deformity.   A 20 percent rating is also warranted for recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, while a 30 percent rating is warranted for recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union, a 60 percent rating is warranted for nonunion (false flail joint), and an 80 percent rating is warranted for loss of the humeral head (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Limitation of motion of the arm is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under that code, a 20 percent rating is warranted for limitation of the major or minor arm at shoulder level.  A higher evaluation of 30 percent is warranted for limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from side.

Ankylosis is rated under Code 5200, but is not applicable here as ankylosis is not shown. 

Under Diagnostic Code 5203 for impairment of the clavicle or scapula, malunion of the clavicle or scapula is assigned a 10 percent rating.  Nonunion of the clavicle or scapula without loose movement is assigned a 10 percent rating; with loose movement warrants a 20 percent rating.  Dislocation of the clavicle or scapula warrants a 20 percent rating.  A note to Diagnostic Code 5203 provides this disability can also be rated based on impairment of functioning of the contiguous joint.

Traumatic arthritis is rated as degenerative arthritis.  A 10 percent rating is for assignment where, in pertinent part, there is noncompensable limitation of motion due to arthritis established by clinical findings.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Factual Background and Analysis

In a December 1971 rating decision, the RO granted service connection for residuals, dislocation of left shoulder and assigned a 20 percent rating for the disability, effective November 12, 1971.  The rating was based on service treatment records showing dislocation of the left shoulder in service.  In a February 1974 rating decision, the RO reduced the evaluation for the left shoulder disability to noncompensable, effective May 1, 1974.  The action was based on a November 1973 VA orthopedic examination that noted no muscular atrophy or spasm, a normal range of motion and normal x-ray film of the left shoulder.  The Veteran did not appeal that decision.

The Veteran filed his present claim in July 2002 and his claim for entitlement to a compensable evaluation was denied.  In May 2008, the RO increased the evaluation for the left shoulder disability to 10 percent, effective April 17, 2008.  Since the increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim for an increased evaluation for the left shoulder disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an October 2002 VA examination report, the Veteran complained of soreness in the left shoulder.  He reported that he redislocated his left shoulder throwing a ball in 1980.  He had no treatment for, surgery on, flare up of or dislocation of the left shoulder.  He could not lift any heavy weight.  He was employed as a postal inspector and did not life any heavy weight.  He was independent in activities of daily living. He was left hand dominant.  He had objective evidence of painful motion, edema, effusion, instability, weakness, redness or heat.  There was some tenderness in the bicipital groove.  However, the joint was not painful. Impingement, apprehension and Yergason tests were negative.  There was no ankylosis.  He had 140 degrees of flexion, 180 degrees of abduction and 90 degrees of internal and external rotation.  The reported x-ray film was negative and showed no signs of fracture.  The diagnosis was resolved left shoulder dislocation with residual mild bicipital bursitis in the left shoulder.  The examiner noted that there was no additional limitation of motion due to flare up, pain, weakened movement, excess fatigability, incoordination or repeated use.  Range of motion of the left shoulder was full; however, there was minor tenderness over the bicipital groove.

In an April 2008 VA examination, the Veteran complained of shoulder instability and pain with certain motions since his initial injury.  He was unable to throw balls and avoided any overhead activity.  He reported that he had only had two dislocations since 1971.  However, he did have daily pain, including pain with daily activities and overhead activities, could not play sports and could not do anything overhead above eye level.  He reported pain with lifting heavy objects; however, he had no flare-ups, incapacitating episodes, or problems with repetitive use.  He did complain of pain and discomfort with daily activities above eye level.

Objectively, there were no deformities of the left shoulder.  Left shoulder flexion was to 180 degrees, abduction was to 180 degrees, external rotation was to 85 degrees and internal rotation was to 90 degrees.  He had full motor strength in all planes of motion.  He had positive impingement sign, apprehension test and crepitus of the left shoulder.  He had pain with AC joint compression; however, he had no instability of the shoulder.  After repetitive motion there was an additional loss of 15 degrees of abduction and 10 degrees of flexion secondary to pain.  There was no additional loss due to fatigue or lack of coordination.  X- ray film results showed stable mild degenerative changes of the glenohumeral and acromioclavicular joints.  It was reported that previous x-ray results from March 2007 were normal.  The assessment was status post left shoulder dislocation with shoulder impingement syndrome and left shoulder degenerative joint disease.

The Veteran underwent a VA examination in February 2011.  He presented with complaints of intermittent left shoulder pain.  The pain was aggravated by shoulder motion and he had difficulty playing sports because of left shoulder pain.  The examiner noted that an examination in April 2008 demonstrated stable mild degenerative changes of the gelnohumeral and acromioclavicular joints.  It was also noted that the Veteran had retired six years ago.  Prior to this, he was a Federal law enforcement agent.  He was currently working part time at a bookstore.  He had no significant difficulties performing his work activities.  He was independent in his activities of daily living.  He did not report additional limitation following repetitive use or flare-ups.  He was left hand dominant.

On examination, there was no tenderness to palpitation over the left shoulder.  There was no edema or erythema.  Range of motion of the left shoulder was 0 to 120 degrees associated with pain at the end of the range of motion.  Active abduction was 0 to 95 degrees associated with pain at the end of the range of motion.  Following 3 repetitive ranges of motion, the pain and the range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  There was a positive impingement sign and a negative empty can test.  Apprehension and relocation requests were equivocal.  Rotator cuff strength was 5/5.  There was no guarding during all movements of the shoulder.  The diagnosis was left shoulder impingement syndrome and osteoarthritis.  X-rays demonstrated no acute displaced fractures or dislocations.  There was mild degenerative joint disease of the left acromioclavicular and left glenohumeral joints.

Concerning the period prior to April 17, 2008, the Board finds that the Veteran is entitled to a 10 percent disability rating based on functional loss due to pain on motion.

The October 2002 VA examination did not show any evidence of fracture, dislocation, or malunion, a compensable evaluation is not warranted under Diagnostic Code 5203.

However, the Board may consider awarding a higher rating based on functional loss due to pain on motion and use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence of record documents the Veteran's consistent and credible reports of ongoing left shoulder pain throughout the appeal period, and at the October 2002 VA examination, the Veteran reported complaints of soreness in the left shoulder while the examiner noted objective evidence of painful motion, edema, effusion, instability, weakness, redness or heat.  Additionally, the Veteran testified at a September 2004 RO hearing that he was unable to extend his shoulder and was essentially unable to perform overhead activity.

Under the rating schedule, actually painful joints resulting from healed injury are entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  

Accordingly, the Board finds that a rating of 10 percent, but no higher, is warranted for the left shoulder disability throughout the period of the appeal when considering DeLuca factors and when giving the Veteran the benefit of the doubt.

However, the Board finds that a disability rating in excess of 10 percent is not warranted for any period of the claim.  

In this regard, a 10 percent evaluation is warranted for arthritis with some limitation of motion.  The criteria for a higher rating would require ankylosis, limitation of motion of the shoulder at shoulder level, infrequent recurrent episodes of dislocation at the scapulohumeral joint and guarding of movement only at shoulder level or malunion of the clavicle or scapula.  Such impairment was not documented.

On VA examination in October 2002, the Veteran had 140 degrees of flexion, 180 degrees of abduction and 90 degrees of internal and external rotation.  The examiner noted that there was no additional limitation of motion due to flare up, pain, weakened movement, excess fatigability, incoordination or repeated use.  Range of motion of the left shoulder was full; however, there was minor tenderness over the bicipital groove.

In the April 2008 VA examination, the Veteran had normal flexion, abduction and internal rotation; he had 85 degrees of external rotation.  He did have an additional loss of 15 degrees of abduction and 10 degrees of flexion secondary to pain following repetitive motion.  See DeLuca supra.  Additionally, x-ray reports confirmed stable mild degenerative changes of the glenohumeral and acromioclavicular joints. 

On VA examination in February 2011, the examiner specifically found that there was no guarding during all movements of the shoulder.  

As noted above, in order to warrant a 20 percent evaluation under Diagnostic Code 5202, there must be recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level.

Additionally, for a 20 percent evaluation for the shoulder disorder, it must be demonstrated that motion be limited to shoulder level, which is 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The October 2002 VA examination noted 140 degrees of flexion, 180 degrees of abduction and 90 degrees of internal and external rotation The April 2008 VA examination noted with repetitive motion that abduction was 165 degrees and flexion was 170 degrees secondary to pain.  The February 2011 examination report shows flexion to 120 degrees and abduction to 95 degrees.  The motion is less than normal but is in excess of shoulder level.  The rating assigned contemplates some painful movement and his complaints of pain alone do not provide a basis for a higher rating.  

Thus, no competent medical evidence of record shows any limitation of motion that would meet the criteria for a 20 percent evaluation under Diagnostic Codes 5201.  See also Deluca, supra.  

Further, the April 2008 VA examiner accounted for pain and functional loss when noting that the Veteran's abduction was 165 degrees and flexion was 170 degrees secondary to pain.  The October 2002 and February 2011 examiners also specifically noted that the Veteran's functional loss due to pain did not produce additional loss of range of motion, fatigue, weakness, or lack of endurance.  Thus, the Board finds no factual basis for a higher rating under DeLuca.  

The Board is cognizant of the arguments advanced by the Veteran's representative in his assertions that the Veteran's service-connected left shoulder disability warrants an evaluation in excess of 10 percent because the Veteran testified in September 2004 that he was unable to extend his shoulder and was unable to perform overhead activity and the February 2011 VA examination failed to provide sufficient detail.  Regarding the assertions regarding the Veteran's September 2004 testimony, the Board is required to apply the criteria found in the diagnostic codes for the rating of such disabilities to the objective evidence of record.  Regarding the February 2011 examination, the Board notes that the examination was conducted by a staff physician, and contained all the necessary findings needed to evaluate the Veteran's left shoulder disability.   

As such, a rating in excess of 10 percent is not warranted and the claim must be denied.


III.  Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's hypertension and left shoulder disabilities is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun. 


(Continued on next page.)










ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a 10 percent rating for left shoulder dislocation since July 12, 2002 is granted.

Entitlement to a rating in excess of 10 percent for left shoulder dislocation is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


